Citation Nr: 1212901	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  03-28 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a temporary total disability rating for convalescence pursuant to 38 C.F.R. § 4.30, for right foot surgery on January 7, 2002.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The Veteran served on active duty from September 1987 to April 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran had a hearing before the Board in December 2006 and the transcript is of record.

The case was previously before the Board in December 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran's claim for a temporary total evaluation related to a January 2002 right foot surgery was denied by the RO in March 2002 finding the surgery unrelated to his service-connected disabilities.  At that time, the Veteran was only service connected for chronic bilateral tibial stress reaction.  

Since that time, the Veteran was awarded service connection for bilateral pes planus, effective December 18, 2008.  The RO continued its denial of the Veteran's claim finding the Veteran's right foot surgery was done prior to the effective date of service connection for pes planus and, therefore, the surgery was not done in connection with a then-service connected disability.

The Veteran contends, however, that the right foot surgery was related to his service connected tibial stress reaction.  That is, in November 2000, the Veteran had the callus and bony prominence of the right fifth metatarsal removed.  The Veteran contends this surgery was done to take some pressure off his tibia and, therefore, is related to his service connected disability.  The RO agreed and awarded the Veteran a temporary total evaluation for his tibial stress reaction from November 27, 2000 to December 31, 2000.  

On January 7, 2002, the Veteran underwent surgery to have a porokeratosis over the right fifth metatarsal base excised.  The Veteran contends that the November 2000 "first" surgery ultimately led to needing a second right foot surgery in January 2002.  He claims the second surgery was directly due to the complications of the first surgery and, therefore, should be attributed to his service connected tibial stress reaction.

Also noteworthy, according to a March 2001 VA examination report, the examiner indicated the Veteran had bilateral plantar fasciitis related to service-connected bilateral tibial stress reaction.  As indicated above, service connection has since been awarded for pes planus, although the RO assigned an effective date in December 2008.

The Board finds the medical evidence is insufficient at this time to render a decision.  A VA medical opinion is needed to reconcile whether the January 2002 right foot surgery is causally connected to the Veteran's then-service connected disabilities and/or the previous November 2000 surgery.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA medical opinion is indicated.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion concerning the January 7, 2002 right foot surgery. The claims folder, to include a copy of this remand, should be provided to the examiner for review of pertinent documents therein in connection with the examination.   

The examiner should opine whether the January 7, 2002, right foot surgery was done due to or otherwise because of his service-connected bilateral tibia stress reaction (in light of the November 2000 prior right foot surgery) versus any then-nonservice connected disorder (such as pes planus).  The examiner should specifically address the relationship, if any, between the November 2000 and January 2002 surgeries.  

If so, the examiner should address whether the January 7, 2002 surgery necessitated a period convalescence lasting at least one month or more. If so, he or she must opine as to the duration of the necessary convalescence.

For VA purposes, convalescence is considered the stage of recovery following a surgical operation. Recovery is considered the act of regaining or returning toward a normal or healthy state. 

Convalescence does not necessarily entail at home recovery, but would involve any periods when it would not be feasible to return to work.  See Felden v. West, 11 Vet. App. 427, 430 (1998). 

The examiner should provide reasons for the opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  After the above is complete, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

